 



STRATOS INTERNATIONAL, INC.
MANAGEMENT RETENTION AGREEMENT
     This MANAGEMENT RETENTION AGREEMENT (the “Agreement”), entered into as of
October 17, 2002, by and between Stratos International, Inc., a Delaware
corporation (the “Company”) and Richard C.E. Durrant (“Executive”), is hereby
amended and restated as of September 19, 2006. Certain capitalized terms used in
this Agreement are defined in Section 5 below.
R E C I T A L S:
     A. The Company from time to time may consider a Change of Control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and may cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control.
     B. The Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.
     C. The Board believes that it is imperative to provide Executive with
severance benefits upon Executive’s termination of employment following a Change
of Control which provides Executive with enhanced financial security and
incentive and encouragement to remain with the Company notwithstanding the
possibility of a Change of Control.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Term. This Agreement shall terminate upon the date that all obligations
of the parties hereto with respect to this Agreement have been satisfied.
     2. At-Will Employment. The Company and Executive acknowledge and agree that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and may be terminated by either party at any time, with or
without cause or notice. If Executive’s employment terminates for any reason,
including without limitation, any termination prior to a Change of Control,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans or
pursuant to other written agreements with the Company.
     3. Severance Benefits.
     (a) Right to Severance Benefits. If Executive’s employment is terminated on
or prior to August 3, 2007: (i) involuntarily by the Company other than for
Cause, death or Disability, or (ii) voluntarily by Executive for any reason,
provided that Executive has given the Company at

14



--------------------------------------------------------------------------------



 



least 45 days notice of such voluntary termination and provided that Executive
does not resign prior to April 30, 2007 other than for Good Reason; then
Executive shall be entitled to the following benefits:
     (i) A lump-sum cash payment, payable within ten (10) days after the
termination of Executive’s employment, equal to three hundred percent (300%) of
the Executive’s Annual Base Salary;
     (ii) A lump-sum cash payment, payable within ten (10) days after the
termination of Executive’s employment, equal to the aggregate amount of deferred
matching incentive bonus payments payable to Executive under the Company’s Key
Employee Incentive Bonus Plan (or similar incentive bonus plan) to which
Executive would have been entitled if he had remained in the employ of the
Company for thirty-six (36) months after the termination of Executive’s
employment;
     (iii) A lump-sum cash payment, payable within ten (10) days after the
termination of Executive’s employment, equal to one fourth (1/4) of Executive’s
estimated bonus for the fiscal year in which Executive’s termination occurs,
based on the Company’s projected financial performance for such fiscal year as
set forth in the most recent financial forecast provided by management to the
Company’s Board of Directors;
     (iv) One hundred percent (100%) of the unvested portion of any stock
option, restricted stock or other Company equity compensation held by Executive
shall be automatically accelerated in full so as to become completely vested and
all outstanding stock options held by Executive shall remain exercisable until
the earlier of (A) thirty-six (36) months after Executive’s termination of
employment, or (B) the termination date specified for such options at the time
of their grant;
     (v) Company-paid health, long-term disability and life insurance coverage
at the same level of coverage as was provided to Executive immediately prior to
the termination of employment and at the same ratio of Company premium payment
to Executive premium payment as was in effect immediately prior to the
termination of employment (the “Company-Paid Coverage”). If such coverage
included Executive’s dependents immediately prior to the termination of
employment, such dependents shall also be covered at the Company’s expense.
Company-Paid Coverage shall continue until the earlier of: (A) three (3) years
from the date of termination, or (B) the date upon which Executive and his
dependents become covered under another employer’s group health, long-term
disability or life insurance plans that provide Executive and his dependents
with comparable benefits and levels of coverage. For purposes of Title X of the
Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the date of the
“qualifying event” for Executive and his dependents shall be the date upon which
the Company-Paid Coverage commences, and each month of Company-Paid Coverage
provided hereunder shall offset a month of continuation coverage otherwise due
under COBRA; and

15



--------------------------------------------------------------------------------



 



     (vi) A lump sum cash payment, payable within ten (10) days after the
termination of Executive’s employment, equal to three (3) times Executive’s
annual car allowance.
     (b) Other Terminations of Employment. If (i) the Company terminates
Executive for Cause on or before August 3, 2007, (ii) Executive terminates
employment because Executive dies on or before August 3, 2007, (iii) Executive
terminates employment because of a Disability on or before August 3, 2007, or
(iv) Executive terminates employment for any reason prior to April 30, 2007
other than for Good Reason or after August 3, 2007, then Executive shall not be
entitled to receive severance or other benefits except for those, if any, as may
then be established under the Company’s then existing severance and benefits
plans or pursuant to other written agreements with the Company.
     4. Parachute Payments.
     (a) Excise Tax Gross-Up Payment. If the total amounts Executive would
receive on account of or following a Change of Control would subject Executive
to an excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company will promptly pay Executive, in addition to
such severance benefits, a “Gross-up Payment.” The amount of the Gross-up
Payment will be equal to the entire excise tax Executive must pay, plus the
entire amount necessary to pay all federal, state, local, excise and payroll
taxes that will be assessed on the Gross-up Payment itself.
     (b) Determination of Gross-up Payment. Within thirty (30) days after the
termination of Executive’s employment, the independent auditors used by the
Company immediately prior to the Change of Control (the “Accountants”) will make
an initial determination of whether the Company must pay a, Gross-up Payment,
and if so, the amount of such payment. The Accountants will provide the Company
and Executive with its determination and detailed supporting calculations and
documentation. The Company will pay the expense of the initial determination.
Executive will have the right to accept the determination, or to have the
determination reviewed by an accounting firm selected by Executive, at
Executive’s expense. The determination of the second accounting firm will be
binding, final and conclusive on the Company and Executive. The Company will pay
the Gross-up Payment finally determined under this Section 4(b) to Executive
within thirty (30) days after it is finally determined.
     5. Definitions. The following terms referred to in this Agreement shall
have the following meanings:
     (a) “Annual Base Salary” shall mean an amount equal to Executive’s then
current annual base salary.
     (b) “Cause” shall mean (i) an act of personal dishonesty taken by the
Executive in connection with his responsibilities as an employee and intended to
result in personal enrichment of Executive, (ii) Executive being convicted of a
felony, (iii) a willful act by Executive which constitutes gross misconduct and
which is injurious to the Company, (iv) the willful and continued failure by
Executive to substantially perform his duties with the Company after a demand
for substantial performance is delivered to him by the Board of Directors of the

16



--------------------------------------------------------------------------------



 



Company which specifically identifies the basis for the Board’s belief that
Executive has not substantially performed his duties. For the purposes of this
paragraph, no act or failure to act on Executive’s part will be considered
“willful” if Executive acted (or failed to act) in good faith or in the
reasonable belief that his act or omission was in the best interests of the
Company.
     (c) “Change of Control” means the occurrence of any of the following
events:
     (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of Company
securities representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
     (ii) The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets; or
     (iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the Company’s voting securities outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least sixty percent (60%)
of the total voting power represented by the Company’s voting Securities or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or
     (iv) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either:
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of those directors whose election or nomination was not in connection
with any transaction described in subsections (i), (ii), or (iii) above, or in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company.
     (d) “Disability” shall mean that Executive has been unable to perform his
Company duties as the result of his incapacity due to physical or mental
illness, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be unreasonably withheld).
Termination resulting from Disability may only be effected after at least
30 days’ written notice by the Company of its intention to terminate Executive’s
employment. If Executive resumes the performance of substantially all of his
duties before the termination of his employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.
     (e) “Good Reason” shall mean Executive voluntarily resigns after the
occurrence of any of the following that occur after September 15, 2006:
(i) without Executive’s express written consent, a significant change in the
nature or scope of Executive’s duties, title, authority or responsibilities,
relative to Executive’s duties, title, authority or responsibilities as in
effect

17



--------------------------------------------------------------------------------



 



immediately prior to such change; (ii) without Executive’s express written
consent, a significant change, without good business reasons, of the facilities
and perquisites (including office space and location) available to Executive
immediately prior to such change; (iii) a reduction by the Company in
Executive’s base salary as in effect immediately prior to such reduction; (iv) a
material reduction by the Company in the aggregate level of employee benefits,
including bonuses, to which Executive was entitled immediately prior to such
reduction with the result that Executive’s aggregate benefits package is
materially reduced (other than a reduction that generally applies to Company
employees); (v) Executive’s relocation to a facility or a location more than
thirty-five (35) miles from Executive’s then present location, without
Executive’s express written consent; (vi) the Company’s failure to obtain the
assumption of this agreement by any successors contemplated in Section 7(a)
below; (vii) any act or set of facts or circumstances which would, under
Illinois case law or statute constitute a constructive termination of Executive;
or (viii) any Change of Control occurring after September 15, 2006 through
April 30, 2007.
     6. Non-Solicitation. In consideration for the severance benefits Executive
is to receive herein, if any, Executive agrees that he or she will not, at any
time during the three (3) years following his termination date, directly or
indirectly solicit any individuals to leave the Company’s (or any of its
subsidiaries’) employ for any reason or interfere in any other manner with the
employment relationships at the time existing between the Company (or any of its
subsidiaries) and its current or prospective employees.
     7. Successors.
     (a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any such successor to the Company’s business and/or assets which
executes and delivers the assumption agreement described in this Section 7(a) or
which becomes bound by the terms of this Agreement by operation of law.
     (b) Executive’s Successors. The terms of this Agreement and all rights of
the Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     8. Notices.
     (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following mailing via Federal Express or similar
overnight courier service. In the case of Executive, mailed notices shall be
addressed to him at the home address which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices

18



--------------------------------------------------------------------------------



 



shall be addressed to its corporate headquarters, and all notices shall be
directed to the attention of its Secretary.
     (b) Notice of Termination. Any termination by the Company for Cause or
voluntarily by Executive shall be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Any
such notice from the Company shall indicate the specific termination provision
in this Agreement relied upon, shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination under the provision
so indicated, and shall specify the termination date (which shall be not more
than 30 days after the giving of such notice). The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason shall not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing his rights
hereunder.
     9. Miscellaneous Provisions.
     (a) No Duty to Mitigate. Executive shall not be required to mitigate the
value of any benefits contemplated by this Agreement, nor shall any such
benefits be reduced by any earnings or benefits that Executive may receive from
any other source.
     (b) Amendment and Waiver. No provision of. this Agreement shall be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is agreed to in writing and signed by Executive and an authorized
officer of the Company (other than Executive). No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.
     (c) Legal Fees and Expenses. The Company agrees to indemnify and promptly
reimburse Executive for all legal fees and expenses reasonably incurred by
Executive to seek to obtain or enforce any benefit or right provided by this
Agreement.
     (d) Entire Agreement. No agreements, representations or understandings,
whether oral or written and whether express or implied, which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement represents the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior arrangements and understandings regarding same.
     (e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
     (f) Headings. All section headings herein are for convenience of reference
only and are not part of this Agreement, and no construction or reference shall
be derived therefrom.
     (g) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

19



--------------------------------------------------------------------------------



 



     (h) Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Illinois, without regard to any
applicable conflicts of law principles.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

                     
 
                    STRATOS INTERNATIONAL, INC.       EXECUTIVE    
 
                   
By:
          By:        
 
                    Name: Phillip A. Harris                 Richard C.E. Durrant
    Title: Chief Executive Officer                

20